Citation Nr: 9915765	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  93-19 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal was previously Remanded by the Board in May 1996.

The Board notes that a September 1998 rating decision denied 
service connection for organic personality disorder, and also 
denied increased ratings for the veteran's service-connected 
bilateral eye disability and residuals of dislocation of the 
right temporo-mandibular.  An October 1998 rating decision 
determined that new and material evidence had not been 
submitted to reopen his claim for service connection for a 
cervical spine disorder.  While a statement of the case was 
issued in February 1999, the file does not contain a 
substantive appeal from the veteran on these issues, and they 
are not before the Board.  38 C.F.R. §§ 20.200, 20.202, 
20.302 (1998).  


REMAND

The Board's May 1996 remand requested an opinion as to the 
question of what effect the veteran's service connected 
disabilities had on his ability to work.  A January 1997 
social survey indicated that the veteran's impaired vision 
and his brain syndrome, alone, would make it impossible for 
the veteran to obtain and maintain substantial gainful 
employment.  However, the Board notes that the veteran is not 
service-connected for brain syndrome.  Thus, the social 
worker did not specifically address the question of 
industrial impairment due solely to service-connected 
disabilities.  Further, as correctly pointed out by the 
veteran's service representative in written argument dated in 
April 1999, VA physicians who performed the general medical, 
neurological and eye examinations pursuant to the Board's May 
1996 Remand did not address the question of what effect the 
veteran's service connected disabilities had on his ability 
to work.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has indicated that that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  The Court 
further indicated that it constitutes error on the part of 
the Board to fail to insure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the claims 
file to the examiners who conducted 
the January 1997 Social Survey, and 
the July 1997 VA examinations, and 
request that they review the file 
and their examination report and 
state opinions in response to the 
following: is the veteran unable to 
secure or follow a substantially 
gainful occupation?  If so, is the 
inability to secure or follow a 
substantially gainful occupation due 
solely to his service-connected 
disabilities?  A complete rationale 
for all opinions expressed should be 
provided.  If the examiners are no 
longer available, the RO should 
request another qualified physician 
or physicians to review the claims 
file and provide the requested 
opinions.  

2.  The RO should then review the 
expanded record and determine 
whether the veteran's claim can be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.



The purpose of this remand is to clarify the medical record.  
The Board does not intimate any opinions as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










